Case 9:18-mc-81148-UNA Document 40 Entered on FLSD Docket 10/05/2018 Page 1 of 2



                           U N ITED STATES DISTRICT CO U RT                                           D.G.
                           SOU TH ERN DISTRICT OF FLORIDA                     çkw     zj
                                                                                      1 t1 l%%
                             Case N o.18-M C-81148-U NA/DLB                         QC % t.heî%':oee
                                                                                                  G.
                                                                                                   !'
                                                                                    s'îffçusgo ,. S>p.os    . o.
                                                                                            '?>   $     - w .
                                                                                                            ?.
                                                                                     CA-   -
                                                                                           -
                                                                                      b--' .1.
                                                                                               ojç.-. .

  IN TH E M ATTER OF

  TH E EXTRAD ITION O F

  OW EN ALTH ELBERT H EAD LEY


                           M O TIO N TO SEAL CER TIFICA TE
                             OF ELIZAR ETH K .M AW IELD

         COM '
             E S N O W ,the U nited States ofAm erica,by and through its undersigned

  A ssistantU nited States Attorney,and files this M otion to Sealthe Certificate ofElizabeth

  K .M ayfeld w hich contains the A ffidavitofErica W hitford. Itis necessary to sealthis

  docum ent to m aintain the confidentiality ofrecords pertaining to M inor 1,the alleged

  victim in the case.

                                         Respectfully subm itted,

                                         ARIAN A FAJARD O ORSH AN
                                         U N ITED STATES AW O RN EY

                                         S/LOTH RO P M ORRIS
                                     By:LOTH ROP M O RRIS
                                        ASSISTA N T U .S.A W ORN EY
                                        Florida Bar # 0095044
                                        500 A ustralian Avenue,Suite 400
                                        W estPalm Beach,FL 33401
                                         (561)820-8711
                                         (561)820-8777 (FAX)
                                         LOTH RO P.M ORRIS@ U SD OJ.GOV




                                                1
Case 9:18-mc-81148-UNA Document 40 Entered on FLSD Docket 10/05/2018 Page 2 of 2



                                  C ertificate of Service

        l H EREBY CERTIFY that on October 5,2018,1 conventionally filed the foregoing w ith
 the Clerk ofthe Court.

                                      S/LOTH RO P M ORRIS
                                      LOTH ROP M O RRIS
                                      ASSISTA N T U N ITED STA TES A W ORN EY




                                            2
